ICJ_094_LandMaritimeBoundary_CMR_NGA_1998-06-30_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA FRONTIERE TERRESTRE
ET MARITIME ENTRE LE CAMEROUN
ET LE NIGERIA

(CAMEROUN c. NIGERIA)

ORDONNANCE DU 30 JUIN 1998

1998

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON ». NIGERIA)

ORDER OF 30 JUNE 1998
Mode officiel de citation:

Frontiére terrestre et maritime entre le Cameroun et le Nigéria,
ordonnance du 30 juin 1998, C.IJ. Recueil 1998, p. 420

Official citation:

Land and Maritime Boundary between Cameroon and Nigeria,
Order of 30 June 1998, I C.J. Reports 1998, p. 420

 

N° de vente:
ISSN 0074-4441 Sales number 709
ISBN 92-1-070773-7

 

 

 
420

INTERNATIONAL COURT OF JUSTICE

YEAR 1998 1998
| 30 June
General List
30 June 1998 No. 94

CASE CONCERNING
THE LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON v. NIGERIA)

ORDER

Present: President SCHWEBEL; Vice-President WEERAMANTRY; Judges
Opa, BEDJAOUI, GUILLAUME, RANJEVA, HERCZEGH, SHI,
FLEISCHHAUER, KOROMA, VERESHCHETIN, HIGGINS, PARRA-
ARANGUREN, KOOLMANS, REZEK; Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court and to
Articles 31, 44 and 79 of the Rules of Court,

Having regard to the Application filed by the Republic of Cameroon in
the Registry of the Court on 29 March 1994 instituting proceedings
against the Federal Republic of Nigeria in respect of a dispute described
as “relat[ing] essentially to the question of sovereignty over the Bakassi
Peninsula”, in which the Court was also requested “to determine the
course of the maritime boundary between the two States beyond the line
fixed in 1975”,

Having regard to the Additional Application filed by Cameroon in the
4
LAND AND MARITIME BOUNDARY (ORDER 30 VI 98) 421

Registry on 6 June 1994 with a view to extending the subject of the dis-
pute to a further dispute described as “relat[ing] essentially to the ques-
tion of sovereignty over a part of the territory of Cameroon in the area of
Lake Chad”, in which Cameroon also requested the Court to join the two
Applications and “to examine the whole in a single case”,

Having regard to the Order of 16 June 1994, by which the Court,
noting that Nigeria had no objection to the Additional Application being
treated as an amendment to the initial Application, so that the Court
could deal with the whole in a single case, indicated that it had no objec-
tion itself to such a procedure and inter alia fixed 18 December 1995 as
the time-limit for the filing of the Counter-Memorial of Nigeria,

Having regard to the preliminary objections concerning the jurisdic-
tion of the Court and the admissibility of the Application, which were
submitted by the Government of Nigeria within the time-limit fixed for
the filing of the Counter-Memorial ;

Whereas by a Judgment dated 11 June 1998 the Court found that, on
the basis of Article 36, paragraph 2, of the Statute, it has jurisdiction
to hear the dispute and that the Application filed by Cameroon on
29 March 1994, as amended by the Additional Application of 6 June
1994, is admissible;

Whereas in order to ascertain the views of the Parties on the subse-
quent procedure, the President received their Agents on 23 June 1998;

Taking into account the views of the Parties,

Fixes 31 March 1999 as the time-limit for the filing of the Counter-
Memorial of Nigeria; and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this thirtieth day of June, one thousand
nine hundred and ninety-eight, in three copies, one of which will be
placed in the archives of the Court and the others transmitted to the
Government of the Republic of Cameroon and the Government of the
Federal Republic of Nigeria, respectively.

(Signed) Stephen M. SCHWEBEL,
President.

(Signed) Eduardo VALENCIA-OsPINA,
Registrar.
